Robert P. Owens
Assistant Municipal Attorney
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, Alaska 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org
Attorney for Proposed Intervenor-Defendant Municipality of Anchorage

                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF ALASKA

ALASKA RAILROAD CORPORATION,                 )
                                             )
                    Plaintiff,               )
                                             )
vs.                                          )
                                             )
FLYING CROWN SUBDIVISION                     )
ADDITION NO. 1 AND ADDITION NO. 2            )
PROPERTY OWNERS ASSOCIATION,                 )
                                             )
                    Defendant,               )
                                             )
             and                             )
                                             )
MUNICIPALITY OF ANCHORAGE,                   )
                                             )
                    [Proposed]               )
                    Intervenor Defendant     )
                                             ) Case No. 3:20-cv-00232-JMK

            PROPOSED ANSWER OF INTERVENOR-DEFENDANT
                 THE MUNICIPALITY OF ANCHORAGE

      The Municipality of Anchorage (MOA) answers Plaintiff Alaska Railroad

Corporation’s (ARRC) Complaint as follows:
                                JURISDICTION AND VENUE

        1.      Answering paragraph 1, Defendant denies that jurisdiction is proper in this

 Court.

        2.      Answering paragraph 2, to the extent there may be jurisdiction in this

Court, Intervenor-Defendant admits that venue is proper.

                                             PARTIES

        3.      Intervenor-Defendant lacks sufficient knowledge to admit or deny the

allegations of Paragraph 3.

        4.      Intervenor-Defendant lacks sufficient knowledge to admit or deny the

allegations of Paragraph 4.

        5.      Paragraph 5 is a statement of Plaintiff’s legal intent and Intervenor-

Defendant cannot admit nor deny such a statement; to the extent Paragraph 5 contains

factual allegations, they are denied.

                                       RELEVANT FACTS

        6.      Intervenor-Defendant lacks sufficient knowledge to admit or deny the

 allegations of Paragraph 6.

        7.      Intervenor-Defendant lacks sufficient knowledge to admit or deny the

 allegations of Paragraph 7.

        8.      Intervenor-Defendant lacks sufficient knowledge to admit or deny the

 allegations of Paragraph 8.

        9.      Paragraph 9 is an argument of law that requires no response; to the extent

 Paragraph 9 contains factual allegations, they are denied.
(Proposed) Answer of Intervenor MOA
ARRC v. Flying Crown Association; Case No. 3:20-cv-00232-JMK
Page 2 of 7
        10.     Intervenor-Defendant lacks sufficient knowledge to admit or deny the

 allegations of Paragraph 10.

        11.     Intervenor-Defendant lacks sufficient knowledge to admit or deny the

 allegations of Paragraph 11.

        12.     Intervenor-Defendant admits the first sentence of Paragraph 12. With

 regard to the second sentence, Intervenor-Defendant responds that ARTA is a law that

 speaks for itself and any additional allegations by Plaintiff are arguments of law that

 require no response.

        13.     Paragraph 13 is an argument of law that requires no response. To the extent

 any factual allegations are made, they are denied.

        14.     Paragraph 14 is an argument of law that requires no response. To the extent

 any factual allegations are made, they are denied.

        15.     Answering Paragraph 15, Intervenor-Defendant responds that ARTA is a

 law that speaks for itself and any additional allegations by Plaintiff are arguments of law

 that require no response. To the extent any factual allegations are made, they are denied.

        16.     Answering Paragraph 16, Intervenor-Defendant lacks sufficient knowledge

 to admit or deny what “[s]ome have argued” and therefore deny the same. The

 remainder of the allegations of Paragraph 16 constitute legal argument that requires no

 response. To the extent any factual allegations are made, they are denied.

        17.     Answering Paragraph 17, Intervenor-Defendant responds that ARTA is a

 law that speaks for itself and any additional allegations by Plaintiff are arguments of law

 that require no response.
(Proposed) Answer of Intervenor MOA
ARRC v. Flying Crown Association; Case No. 3:20-cv-00232-JMK
Page 3 of 7
        18.     Paragraph 18 is an argument of law that requires no response. To the extent

 it contains factual allegations, Intervenor-Defendants admit that the IBLA has rendered a

 decision that includes—in a quote—the language quoted in part by Plaintiff, but denies

 that Plaintiff has properly represented the language in its context, that such decision is

 applicable to the case at bar, and that it was correctly decided.

        19.     Intervenor-Defendant lacks sufficient knowledge to admit or deny the

 allegations of Paragraph 19.

        20.     Intervenor-Defendant lacks specific knowledge of the facts alleged in

 Paragraph 20 but, on information and belief, admits the Alaska Railroad had been

 operating at the time the patent was issued. Intervenor-Defendant lacks sufficient

 knowledge to admit or deny the remainder of the allegations.

        21.     Intervenor-Defendant lacks specific knowledge of the facts alleged in

 Paragraph 21 but, on information and belief, admits them.

        22.     Intervenor-Defendant lacks sufficient knowledge to admit or deny the

 allegations of Paragraph 22.

        23.     Intervenor-Defendant lacks sufficient knowledge to admit or deny the

 allegations of Paragraph 23.

        24.     Intervenor-Defendant lacks knowledge as to Plaintiff’s motivation in

 bringing this action and therefore cannot admit or deny the first sentence of Paragraph

 24. Intervenor-Defendant denies the second sentence of Paragraph 24.




(Proposed) Answer of Intervenor MOA
ARRC v. Flying Crown Association; Case No. 3:20-cv-00232-JMK
Page 4 of 7
                                   CAUSE OF ACTION
                    (Quiet Title for ARRC Pursuant to AS § 09.45.010)

        25.     Intervenor-Defendant reasserts and realleges its responses to Paragraphs 1-

 24 of the Complaint.

        26.     Paragraph 26 is an argument of law that requires no response. To the extent

 any factual allegations are made, they are denied.

        27.     Paragraph 27 is an argument of law that requires no response. To the extent

 any factual allegations are made, they are denied.

        28.     Paragraph 28 is an argument of law that requires no response. To the extent

 any factual allegations are made, they are denied.

        29.     Paragraph 29 is an argument of law that requires no response. To the extent

 any factual allegations are made, they are denied.

        30.     Paragraph 30 is denied.

                                     PRAYER FOR RELIEF

        31.     Intervenor-Defendant denies Plaintiff’s Prayer for Relief in its entirety and

requests the Court enter judgment against Plaintiff.

                                 AFFIRMATIVE DEFENSES

        Intervenor-Defendant raises the following affirmative defenses:

        1.      This Court lacks subject-matter jurisdiction over Plaintiff’s claims.

        2.      Plaintiff has failed to state a claim upon which relief may be granted.




(Proposed) Answer of Intervenor MOA
ARRC v. Flying Crown Association; Case No. 3:20-cv-00232-JMK
Page 5 of 7
        3.      The interest held by Plaintiff is a non-exclusive easement for railroad

operation purposes reserving to the fee owners all surface and subsurface rights not

required for the proper operation of the railroad.

                                     PRAYER FOR RELIEF

                A.      Enter judgment against Plaintiff on its claim and in favor of

        Intervenor-Defendant MOA on its affirmative defenses;

                B.      Enter judgment clarifying that the interest held by Plaintiff is a non-

        exclusive easement for railroad operation purposes and reserving to the fee owners

        all surface and subsurface rights not required for the proper operation of the

        railroad;

                C.      Grant Intervenor-Defendant an award of attorneys’ fees and costs as

        allowed by law; and

                D.      Enter any other relief this Court deems appropriate.

        Respectfully submitted this 16th day of March, 2021.

                                                KATHRYN R. VOGEL
                                                Municipal Attorney

                                                By:     /s/Robert P. Owens
                                                        Municipal Attorney's Office
                                                        P.O. Box 196650
                                                        Anchorage, Alaska 99519-6650
                                                        Phone: (907) 343-4545
                                                        Fax: (907) 343-4550
                                                        E-mail: uslit@muni.org
                                                        Alaska Bar No. 8406043




(Proposed) Answer of Intervenor MOA
ARRC v. Flying Crown Association; Case No. 3:20-cv-00232-JMK
Page 6 of 7
Certificate of Service
The undersigned hereby certifies that on 03/16/21, a
true and correct copy of the foregoing was served on the
parties by electronic means through the CM/ECF system:

/s/ Cathi Russell
Cathi Russell, Legal Secretary
Municipal Attorney’s Office




(Proposed) Answer of Intervenor MOA
ARRC v. Flying Crown Association; Case No. 3:20-cv-00232-JMK
Page 7 of 7
